DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-8 of U.S. Patent No. 11,031,173. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter in U.S. Patent No. 11,031,173 has the same structural limitations.
The subject matter claimed in the instant application of claims 1-2 corresponds to the subject matter claims 7-8 of U.S. Patent No. 11,031,173 corresponds the details are as follows:
a. Claim 1 of the instant application number 17237291, recites, “a magnetic element body having exterior faces wherein one of the exterior face is a main upper surface, a coil having two end portions, spaced below the main upper surface, having a center axis that is perpendicular to the main upper surface, and including two coil conductor layers having winding portions that overlap in the direction of the center axis and a pair of extracting conductors, the pair of extracting conductors extending from both end portions of the coil to the main upper surface perpendicular to the main upper surface and being exposed to the exterior faces of the element body only at the main upper surface; an insulating layer provided on the main surface of the magnetic element body; and a pair of terminal electrodes provided above the main upper surface of the magnetic element body, the pair of terminal electrodes being plating electrodes electrically connected to the pair of extracting conductors exposed to the main upper surface, wherein the coil is the only coil in the magnetic element body; the pair of extracting conductors are the only extracting conductors in the magnetic body; a first of the two end portions is at a first end of the winding portion of a first of the two coil conductor layers; a second of the two end portions is at a second end of the  winding portion of a second of the two coil conductor layers; the two coil conductor layers are directly electrically connected; the insulating layer is formed in at least a portion between the pair of terminal electrodes; and the pair of terminal electrodes covers only a part of the main upper surface and none of the other exterior faces of the magnetic element body”.(same elements recited in claim 7 of U.S. Patent No. 11,031,173).
 b. Claim 2 of the instant application number 17237291, recites (same elements recited in claim 8 of U.S. Patent No. 11,031,173).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama (US 2016/0104565) in view of Ito et al. (US 2013/0222101) and Yoshida et al. (2010/0157565).
Regarding claim 1, Nishiyama et al. (figures 2/17 and para 0032-0062) discloses a magnetic element body having exterior faces wherein one of the exterior faces is a main upper surface (see figure 17;Ref#14), a coil (30) having two end portions and spaced below the main upper surface (see figure 1) and having a center axis that is perpendicular to the main upper surface and including two coil conductors( figure 17) having winding portions that overlap in the of the center axis (see figure 17) including two coil conductors (se para 0044 and figures 2/17) having winding portions that overlap in the of the center axis (see figures 2/17) and a pair of extracting conductors (23, 28), the pair of extracting conductors extending from two end portions of the coil to the main upper surface perpendicular to the main upper surface (see figure 17); a pair of terminal electrodes (21/26)(see para 0037-0038) provided above the main upper surface of the magnetic element body (see figure 17), the pair of terminal electrodes being plating electrodes electrically connected to the pair of extracting conductors exposed to the main surface (see para 0115); wherein the coil (30) is the only coil in the magnetic element body (see figures 2/17 wherein the coil is the only coil in the magnetic element body); the pair of extracting conductors are the only extracting conductors in the magnetic body (see figures 2/17); a first of the two end portions is at a first end of the winding portion of a first of the two coil conductor layers (see figures 2/17); a second of the two end portions is at a second end of the winding portion of a second of the two coil conductor layers (see figures 2/17); the two coil conductor layers are directly electrically connected (see figure 2 and para 0048 disclosing the conductor layers are directly electrically connected by Ref #39) and the pair of terminal electrodes (21/26) covers only a part of the main upper surface and none of the other exterior faces of the magnetic element body (see figures 2/17).
Nishiyama et al. (figures 2/17) discloses the pair of extracting conductors being exposed to the exterior faces of the element body but does not expressly discloses the pair of extracting conductors being exposed to the exterior faces of the element body
only at the main upper surface.  Nishiyama et al. also does not expressly discloses an insulating layer provided on the main upper surface of the magnetic element body wherein the insulating layer is formed in at least a portion between the pair of terminal electrodes.
Yoshida et al. (figure 9b and para 0115) discloses a teaching pair of extracting conductors being exposed to the exterior faces of the element body only at the main upper surface.
Ito et al. (figures 3b/12 and para 0086/0108) discloses an insulating layer (19/51) provided on the main upper surface of the magnetic element body wherein the insulating layer is formed in at least a portion between the pair of terminal electrodes.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a teaching pair of extracting conductors being exposed to the exterior faces of the element body only at the main upper surface as taught by Yoshida et al. to the inductive device of Nishiyama et al. so as to protect the extracting conductors from outside elements/environment; thereby reducing the chances of the extracting conductors from being damaged.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein an insulating layer provided on the main upper surface of the magnetic element body; wherein the insulating layer is formed in at least a portion between the pair of terminal electrodes as taught by Ito et al. to the inductive device of Nishiyama et al. ensure a sufficient insulating property between the terminal electrodes thereby reducing the chances of a short circuit from occurring. 
Regarding claim 2, It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).

2.	Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama (US 2016/0104565) in view of Ohkubo et al. (US 20140009254). 
Regarding claim 1, Nishiyama et al. (figures 2/17 and para 0032-0062) discloses a magnetic element body having exterior faces wherein one of the exterior faces is a main upper surface (see figure 17;Ref#14), a coil (30) having two end portions and spaced below the main upper surface (see figure 1) and having a center axis that is perpendicular to the main upper surface and including two coil conductors( figure 17) having winding portions that overlap in the of the center axis (see figure 17) including two coil conductors (se para 0044 and figures 2/17) having winding portions that overlap in the of the center axis (see figures 2/17) and a pair of extracting conductors (23, 28), the pair of extracting conductors extending from two end portions of the coil to the main upper surface perpendicular to the main upper surface (see figure 17); a pair of terminal electrodes (21/26)(see para 0037-0038) provided above the main upper surface of the magnetic element body (see figure 17), the pair of terminal electrodes being plating electrodes electrically connected to the pair of extracting conductors exposed to the main surface (see para 0115); wherein the coil (30) is the only coil in the magnetic element body (see figures 2/17 wherein the coil is the only coil in the magnetic element body); the pair of extracting conductors are the only extracting conductors in the magnetic body (see figures 2/17); a first of the two end portions is at a first end of the winding portion of a first of the two coil conductor layers (see figures 2/17); a second of the two end portions is at a second end of the winding portion of a second of the two coil conductor layers (see figures 2/17); the two coil conductor layers are directly electrically connected (see figure 2 and para 0048 disclosing the conductor layers are directly electrically connected by Ref #39) and the pair of terminal electrodes (21/26) covers only a part of the main upper surface and none of the other exterior faces of the magnetic element body (see figures 2/17).
Nishiyama et al. (figures 2/17) discloses the pair of extracting conductors being exposed to the exterior faces of the element body but does not expressly discloses the pair of extracting conductors being exposed to the exterior faces of the element body
only at the main upper surface.  Nishiyama et al. also does not expressly discloses an insulating layer provided on the main upper surface of the magnetic element body wherein the insulating layer is formed in at least a portion between the pair of terminal electrodes.
Ohkubo et al. (figures 10-11 and para 0109-0115) discloses a teaching pair of extracting conductors (25a/25b) being exposed to the exterior faces of the element body only at the main upper surface and wherein an insulating layer (23) provided on the main upper surface of the magnetic element body wherein the insulating layer is formed in at least a portion between the pair of terminal electrodes (26a/26b) (see figure 11).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a teaching pair of extracting conductors being exposed to the exterior faces of the element body only at the main upper surface and wherein an insulating layer provided on the main upper surface of the magnetic element body; wherein the insulating layer is formed in at least a portion between the pair of terminal electrodes as taught by Ohkubo et al. to the inductive device of Nishiyama et al. so as to protect the extracting conductors from outside elements/environment; thereby reducing the chances of the extracting conductors from being damaged an also to ensure a sufficient insulating property between the terminal electrodes thereby reducing the chances of a short circuit from occurring. 
Regarding claim 2, It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837